Citation Nr: 0939107	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The appellant is a Veteran who had recognized active service 
from June 1942 to May 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 
administrative decision from the Manila, the Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sole recognized active service was with the 
Philippine Commonwealth Army prior to July 1, 1946, to 
include recognized guerilla service. 


CONCLUSION OF LAW

As the Veteran does not have qualifying military service, he 
does not meet a threshold legal requirement for establishing 
basic eligibility for VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.7, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Therefore, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).  Further 
discussion of compliance with the VCAA is not required.  [The 
Board notes that a September 2007 letter advised the Veteran 
of what service is qualifying for VA pension benefits, and 
that his claim was readjudicated after he had opportunity to 
respond.]  

B.  Nonservice-Connected Pension

A May 2008 certification by the service department shows that 
the Veteran had Recognized Guerrilla Service (RGS) from June 
1942 to August 1943 and Regular Philippine Army (RPA) service 
from August 1943 to May 1945.  His formal claim for non-
service-connected pension benefits (on VA Form 21-526) was 
received in January 2006.  In support of the claim, he 
submitted a Certification from the Armed Forces of the 
Philippines, Office of the Adjutant General, showing that he 
served as a private with Combat Co, 63rd Inf Combat Team, 6th 
MD.  This Certification reflects his dates of pay; however, 
his military status and dates of service are not provided.  

C.  Legal Criteria

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(including recognized guerilla service) prior to July 1, 
1946, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of 
the President dated July 26, 1941, is qualifying service only 
for certain enumerated benefits (including compensation); 
non-service-connected pension benefits (under Chapter 15, 
Title 38, United States Code) are not listed among those 
enumerated benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40(c).

D.  Analysis

The service department has certified that the Veteran's sole 
military service consisted of service with the Philippine 
Army (including recognized guerilla service) in the service 
of the United States Armed Forces prior to July 1, 1946.  
[While the appellant has submitted a Certification from the 
Armed Forces of the Philippines, Office of the Adjutant 
General, in support of his claim, the certification does not 
identify a period of pension-qualifying military service.  
Moreover, it could not serve as a basis for establishing 
military service for the purpose of establishing entitlement 
to VA benefits, as it was not issued by a United States 
military service department. See 38 C.F.R. § 3.203.  If it 
provided sufficient identifying information regarding 
qualifying service, it would have required seeking re-
certification of service.]  Under governing statute and 
regulation (38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), such 
service is not qualifying for VA pension benefits.  
Accordingly, the Board finds that the Veteran does not met a 
threshold legal requirement for establishing entitlement to 
VA pension benefits, the benefit sought.  The law is 
dispositive in this matter; the Veteran's claim must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


